Opinion filed November 10, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-16-00204-CV
                                  __________

                         JOSHUA OGLE, Appellant
                                         V.
   CSI INSPECTION, LLC; JEREMY A. LANE; BRENDA KAY
        JOHNSON; AND BOBBY CANNON, JR., Appellees


                    On Appeal from the 244th District Court
                             Ector County, Texas
                      Trial Court Cause No. C-139,276-B


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties to this appeal have reached an agreement to
compromise and settle their differences in this appeal. Appellant requests that we
dismiss this appeal and indicates that, pursuant to the parties’ agreement, each party
shall bear its own costs. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


November 10, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2